Title: To Thomas Jefferson from Mayer & Brantz, 6 April 1807
From: Mayer & Brantz
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore 6th. April 1807.
                        
                        The Book mentioned in Your respected Letter of 4th. inst: was imported by us from Hamburg by Mr. Reibelt’s
                            desire; not knowing it was for Your use we sent it to him. The Cost, Sir, is 8 Marks, which, with all the Charges, are
                            equivalent, @ 39c. per Mk. to $3.12. 
                  We have the honor to be with the highest respect, Sir, Your most obedient humble
                            Servants
                        
                            Mayer & Brantz.
                            
                        
                    